48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Paula OVERTON-GOULET, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-3441.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 23, 1995.

Before FAGG, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Paula Overton-Goulet appeals the denial of her application for disability insurance benefits and supplemental income benefits.  After a careful review of the record and the briefs, we conclude Overton-Goulet's arguments lack merit, and the decision of the Secretary is supported by substantial evidence on the record as a whole.  Thus, an opinion would have no precedential value.  We affirm without an opinion.  See 8th Cir.  R. 47B.